                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

 CHARLES CARSON,

               Plaintiff,

                     v.                            CAUSE NO.: 1:17-CV-486-HAB

 MATT WITT, in his personal capacity,
 and JOE MCGUINNESS, in his official
 capacity as Commissioner of the Indiana
 Department of Transportation,

               Defendants.

                                    OPINION AND ORDER

       Plaintiff Charles Carson worked for the Indiana Department of Transportation

(INDOT) as a professional engineer from December 2006 until his termination on August

29, 2016. Plaintiff was over the age of sixty at the time of his termination and believes he

was fired because of his age and in retaliation for filing a claim with the State Employees’

Appeals Commission, wherein he alleged age discrimination and unwarranted

discipline.

       Citing the Equal Protection Clause of the Fourteenth Amendment via 42 U.S.C. §

1983, Plaintiff filed suit against his supervisor, Matt Witt, in his individual capacity for

his participation in the termination. Plaintiff also sued Joe McGuinness in his official

capacity as the Commissioner of INDOT, invoking the Ex parte Young exception to the

State’s sovereign immunity.
       Defendants have moved for summary judgment on all counts of the Second

Amended Complaint. Plaintiff opposes the motion, and this matter is ripe for the Court’s

consideration.

                                   STATEMENT OF FACTS

A.    The Termination

       In late spring or early summer 2016, Plaintiff and his supervisor, Matt Witt,

interviewed two candidates for an open Railroad Engineer position with INDOT. After

the interviews, Plaintiff and Witt did not agree which candidate was the best fit for the

position. Plaintiff wanted to hire Sarah Farlow, while Witt thought that Therin Schultz

was the better candidate for the job. Witt believed that Farlow was better suited for a

different department. Witt ultimately told Plaintiff that they could either hire Schultz or

repost the position. Plaintiff acquiesced and Witt started the paperwork for the human

resource department to begin the process of hiring Schultz. INDOT’s hiring process

requires that numerous steps be completed before a candidate is officially hired.

       That evening, Witt received a call from an INDOT CAD Technician, Tohon Mink.

Mink reported that Farlow had called him, upset that she had not received the job because

she was the best, and only, qualified candidate. Farlow believed she had been

discriminated against and was going to hire an attorney. Witt was confused as to how

Farlow prematurely obtained knowledge about the selection process or formed any

opinions about her qualifications relative to the other interviewee. However, Plaintiff was

the only other person who had taken part in the interviews.




                                                2
       Mink and Farlow also exchanged text messages, which Mink showed to Witt. Witt

consulted with his supervisor, Doug Burgess, who agreed the matter should be discussed

with Ryan Tucker in human resources. Witt’s deposition testimony is that he turned the

matter over to Tucker and, other than seeking status updates from Tucker, had no further

involvement until a decision was made to take disciplinary action against Plaintiff.

According to Tucker’s deposition testimony, Witt had numerous other meetings with

Tucker to discuss the appropriate discipline for Plaintiff.

       Witt maintains that he had not authorized anyone, including Plaintiff, to contact

Farlow, and did not know that Plaintiff was going to call Farlow. Plaintiff, on the other

hand, testified that Witt knew that he was going to call Farlow, and he was only following

the same procedures he had on previous occasions. Plaintiff also testified that he limited

his comments to advising Farlow that she was not selected for the position, INDOT may

want to select her for a future position, she had a lot of good qualities that would be

valuable, but they decided to go with a different candidate.

       During Tucker’s investigation, he received emails from Mink of the text exchanges.

The text messages suggested that Plaintiff communicated his opinion that Farlow was

clearly the most qualified candidate. Her statements included, “Apparently I was the

only one that came prepared could answer all the question . . . Letters of recommendation

… Met all the requirements….” and “Yea I guess Matt was really against me…i thought

we were friends… Should’ve been an easy decision…i made it so they couldn’t not hire

me.” (ECF No. 79-9) (ellipses in original).) The author of the texts also indicated that she

was “fighting it . . . Feel like I have a pretty solid case.” (Id.) (ellipses in original).) As the

                                                    3
emails of the text messages did not identify that they were from Farlow, Tucker called

Farlow to inquire whether anyone from INDOT had called her about the position. She

advised that Plaintiff had called her.

       Tucker worked with or apprised various levels of INDOT personnel about

Plaintiff’s potential discipline, including personnel from employee relations, INDOT’s

legal department, and others up the chain of command. The final step was receiving the

approval of the Deputy District Commission, Michael Smith.

       Tucker drafted a termination letter, and Tucker and Witt met with Plaintiff on

August 29, 2016, to deliver the letter. The letter stated:




(ECF No. 79-1; ECF No. 85-1.) As a result of the findings, Plaintiff was advised that his

employment with INDOT was terminated effective immediately. The letter was signed

by Witt, Tucker, and Deputy District Commissioner Smith.

       On September 20, 2016, Tucker prepared a “Carson Dismissal Overview.” (ECF

No. 79-2; ECF No. 85-4.) He explained that Plaintiff’s supervisor overruled Plaintiff’s

chosen candidate for an open position. Plaintiff “then proceeded to, before final decision

was made, officially approved by the appropriate chain of command, or any official

announcement was made, to contact the candidate he wanted for the position,

complaining to her of the overruling and that she was in fact the most qualified candidate
                                                  4
for the position of those interviewed.” (Id.) The candidate informed her former co-

workers at INDOT that she was pursuing legal action against INDOT based on Plaintiff’s

comments. “It was subsequently determined as a result of this investigation, and with the

recommendation of Linda Jelks and Lynn Bucher, that Mr. Carson’s conduct of contacting

the candidate and disclosing INDOT’s decision making process and his opinions about

her qualifications was in direct conflict with INDOT’s best interests.” (Id.) (emphasis in

original).)

        Tucker further explained:

        What is crucially important to point out however is the fact that per our
        disciplinary policy . . . Mr. Carson’s pattern of unacceptable behavior and
        performance were aggravating factors that played a very large part in his
        ultimate dismissal. Furthermore, Mr. Carson was aware that, as evidenced
        in his 5-day suspension prior to his dismissal (resulting in a SEAC case),
        that his pattern of insubordinate behavior in ignoring specific directions
        was being closely monitored and further behavior of the same type may
        result in dismissal. Mr. Carson chose to continue with this behavior, which
        played another large part in his dismissal.

(Id.)

B.      Previous Disciplinary Action

        On November 5, 2014, Plaintiff was issued a Work Improvement Plan/Notice of

Substandard Performance by Witt’s predecessor. The identified performance deficiency

related to Plaintiff’s communication skills and level of professionalism. According to the

Notice, during an October 2014 training meeting, Plaintiff “acted in a manner that was

disruptive and argumentative,” negatively impacting “teamwork.” (ECF No. 79-3.) The

Notice referenced a July 2011 Memorandum of Counseling that Plaintiff had received for

“failure to maintain satisfactory, effective working relationships with the public or other

                                                5
employees.” (Id.) Despite meeting with Plaintiff to discuss concerns over his interactions

with others, Plaintiff had “continued to show lack of cooperation, a failure to

communicate his ideas/concerns appropriately and this lack of professionalism will not

be tolerated in the future.” (Id.)

       On May 27, 2015, Plaintiff received a five-day suspension. His supervisor, Burgess,

documented that Plaintiff “exhibited insubordinate behavior on May 1, 2015, when he

provided incorrect RR Certification letters for 15 projects associated with the April 29,

2015 RFC Submittal. He also ignored specific direction from his supervisor to sign

approved documents as ‘certified.’” (ECF No. 79-4.) Burgess wrote that these actions

disrupted the work of his team and jeopardized the contracts.

                             SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate if “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). Summary judgment is the moment in litigation where the non-moving party is

required to marshal and present the court with evidence on which a reasonable jury could

rely to find in his favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010).

Although facts and reasonable inferences are construed in favor of the nonmoving party,

this does not extend to inferences supported only by speculation or conjecture. Singer v.

Raemisch, 593 F.3d 529, 533 (7th Cir. 2010). Material facts are those that are outcome

determinative under the applicable law. Smith v. Severn, 129 F.3d 419, 427 (7th Cir. 1997).




                                                   6
                                         DISCUSSION

       Plaintiff asserts that a jury must resolve several genuinely disputed material facts.

Plaintiff notes the conflicting testimony about whether Witt was aware that Plaintiff was

going to contact Farlow to inform her that she had not been selected. He also submits that

the identity of the ultimate decision-maker remains unknown because there is conflicting

testimony regarding who was involved or who ultimately decided that termination was

the appropriate discipline. Plaintiff also contends that the evidence, viewed in his favor,

shows that INDOT did not establish that he divulged any inappropriate information to

Farlow when he called her.

A.     Retaliation

       Plaintiff alleges that his termination was in retaliation for filing a claim with the

State Employees’ Appeals Commission (SEAC) in August 2015 to dispute the validity of

an imposed five-day suspension. According to his Second Amended Complaint

allegations, the SEAC claim included allegations of age discrimination.

       Section 1 of the Civil Rights Act of 1871, codified as 42 U.S.C. § 1983, “authorizes

suits to enforce individual rights under federal statutes as well as the Constitution”

against state and local government officials. City of Rancho Palos Verdes, Cal. v. Abrams,

544 U.S. 113, 119 (2005). Section 1983 does not create substantive rights; it operates as “a

means for vindicating federal rights conferred elsewhere.” Padula v. Leimbach, 656 F.3d

595, 600 (7th Cir. 2011) (quoting Ledford v. Sullivan, 105 F.3d 354, 356 (7th Cir. 1997)).

Plaintiff asserts that the rights at issue in this case are those protected by the Equal

Protection Clause of the Fourteen Amendment, which creates “a right to be free from

                                                7
invidious discrimination in statutory classifications and other governmental activity.”

Harris v. McRae, 448 U.S. 297, 322 (1980).

       Retaliation is not a cognizable § 1983 equal protection claim. See Boyd v. Ill. State

Police, 384 F.3d 888, 898 (7th Cir. 2004) (holding that “the right to be free from retaliation

may be vindicated under the First Amendment or Title VII, but not the equal protection

clause”) (first citing Grossbaum v. Indianapolis–Marion Cty. Bldg. Auth., 100 F.3d 1287, 1296

n.8 (7th Cir. 1996); then citing Gray v. Lacke, 885 F.2d 399, 414 (7th Cir. 1989); and then

citing Vukadinovich v. Bartels, 853 F.2d 1387, 1391–92 (7th Cir. 1988)); see also Yatvin v.

Madison Metro. Sch. Dist., 840 F.2d 412, 418-19 (7th Cir. 1988) (explaining that “retaliating

against a person for filing charges of sex discrimination is not the same as discriminating

against a person on the grounds of sex”).

       Because the Equal Protection Clause does not create a right to be free from

retaliation, the Court will grant summary judgment in favor of the Defendants and

against Plaintiff on Counts III and IV of the Second Amended Complaint.

B.     Age Discrimination

       “In § 1983 cases, ‘the plaintiff bears the burden of proof on the constitutional

deprivation that underlies the claim, and thus must come forth with sufficient evidence

to create genuine issues of material fact to avoid summary judgment.’” Padula, 656 F.3d

at 600 (quoting McAllister v. Price, 615 F.3d 877, 881 (7th Cir. 2010)). Equal protection

violations, asserted through § 1983, require that a plaintiff show that (1) defendants

discriminated against him based on his membership in a definable class and (2) the

defendants acted with a “nefarious discriminatory purpose.” Nabozny v. Podlesny, 92 F.3d

                                                 8
446, 453 (7th Cir. 1996). “Discriminatory purpose . . . implies more than intent as volition

or intent as awareness of consequences. It implies that a decisionmaker singled out a

particular group for disparate treatment and selected his course of action at least in part

for the purpose of causing its adverse effects on the identifiable group.” Id. (quoting

Shango v. Jurich, 681 F.2d 1091, 1104 (7th Cir. 1982)). Additionally, government officials

sued for constitutional violations under § 1983 are liable only for their own misconduct.

Locke v. Haessig, 788 F.3d 662, 669 (7th Cir. 2015).

       Plaintiff must present evidence from which a jury could conclude that Witt had

specific intent to discriminate against Plaintiff because of his age. See id. (noting that for

“discrimination claims . . . where the state of mind of purposeful discrimination is an

element of the violation, a supervisor is liable only if she had the specific intent to

discriminate”). One of the material issues of fact that Plaintiff identifies is who made the

decision to terminate Plaintiff’s employment. He submits that this issue must be

submitted to a jury.

       Witt is the only individual Plaintiff has sued in his personal capacity. Therefore,

what matters is whether there is evidence from which a jury could conclude that Witt had

adequate personal involvement in the adverse decision. It is undisputed that Witt

initiated the investigation into Plaintiff’s conduct. Although Tucker took the lead, Witt

had discussion with Tucker and agreed with the ultimate resolution. Witt was Plaintiff’s

direct supervisor. The Court assumes, for purposes of summary judgment, that Witt’s

role would satisfy § 1983’s own misconduct requirement.



                                                  9
        As Plaintiff himself notes, the fundamental question at the summary judgment

stage is whether a reasonable jury could find that Plaintiff’s status in a protected category

caused the adverse employment action. (Pl.’s Resp. 9, ECF No. 84 (quoting Ortiz v. Werner

Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016)). However, Plaintiff then proceeds to make

scarce mention of age, or to explain on what grounds a jury could find that Plaintiff’s age

factored into Witt’s decision.1 Plaintiff does no rely on the burden shifting method. That

is, he has not attempted to show: “that he ‘is a member of a protected class,’ that he ‘is

otherwise similarly situated to members of the unprotected class,’ and that he ‘was

treated differently from members of the unprotected class.’” McNabola v. Chi. Transit

Auth., 10 F.3d 501, 513 (7th Cir. 1993) (quoting McMillian v. Svetanoff, 878 F.2d 186, 189

(7th Cir. 1989)). Plaintiff argues that he need not identify similarly situated younger

employees who received more favorable treatment. Rather, he asserts, the Court may

look to the totality of evidence, including suspicious timing, ambiguous statements,

treatment of similarly situated employees outside the protected class, and evidence that

the employer’s stated reason is pretextual. This is an accurate statement of law. See Tank

v. T-Mobile USA, Inc., 758 F.3d 800, 805 (7th Cir. 2014) (citing Alexander v. Casino Queen,

Inc., 739 F.3d 972, 979 (7th Cir. 2014)). However, the totality of any such evidence pointing

to a discriminatory motive is lacking in this case.

        As stated already, Plaintiff does not present any evidence that Witt treated him

differently than he treated younger employees. Neither does Plaintiff point to any



        1
          This is due, in part, because Plaintiff elected to analyze the claims of age discrimination and
retaliation together because they “are so closely intertwined in this matter.” (Pl.’s Resp. 10, ECF No. 84.)

                                                         10
statements by Witt or other decision-makers that would suggest age played a role in the

decision to terminate his employment. For his part, Plaintiff has offered only speculation

and conjecture regarding Witt’s motives.

        Q.     What’s the invidious motive here?
        A.     To get somebody younger that he can brow beat into making illegal
               or any type of, perform any type of action desired.

               ***
        Q.     Why do you think that about Mr. Witt?
        A.     I would have to think about it a bit.

(Pl.s’ Dep. 97, ECF No. 79-5.)

        Q.     As we sit here today, do you have any knowledge of any request by
               Mr. Witt of any INDOT employee to do something false or
               dishonest?
        A.     I’d have to think about it, but I would say offhand, not to my
               immediate recollection, no.
        Q.     Okay. Has he ever made any comments that suggest that he wants
               to hire younger rather than older employees?
        A.     Not to my recollection.

(Id. at 98.)

        Q.     Why do you believe that Mr. Witt cares at all about your age?
        A.     I would have to think about it. Again, back to that.
        Q.     Have you uncovered any evidence in this lawsuit that suggests that
               Mr. Witt was motivated by age?
        A.     I haven’t done any exploratory—I guess I’m not following. What,
               you’re saying I’m supposed to hire a private investigator against Mr.
               Witt or something? I’m not sure.
        Q.     Have you seen anything anywhere in your life that would suggest
               Mr. Witt wanted to fire you because of your age?
        A.     Mr. Witt is somewhat of a character. And he used to come in with
               confederate flags on his vehicle and all sorts of not strictly
               appropriate types of actions. Yeah.
        Q.     But did any of those things have to do with age?
        A.     Not that I can recall specifically at this time.
        Q.     Okay. So you believe that he was motivated by age?
        A.     Yes.

                                                11
       Q.      Why do you believe this?
       A.      Because I was significantly older than him, I had more knowledge of
               the area, the department, the rules, the regulations than he does.
       Q.      Is that something that is a negative?
       A.      Depends on who you are.
       Q.      Is it a negative for Mr. Witt?
       A.      Depends on how he sees it. That’s in Mr. Witt’s head.
       Q.      Why do you believe that your experience and knowledge would be
               viewed, which I take it is a proxy for age in your opinion?
       A.      In one way, yes.
       Q.      Why do you believe that this is a negative thing to him?
       A.      It doesn’t allow him to tell me to do things illegally.
       Q.      Had he ever tried to tell you to do things illegally?
       A.      No.

(Pl.’s Dep. 100–01.) After this exchange, Plaintiff explained what measures INDOT took

to make sure employees were not providing information to individuals outside the

organization, as such activity could be considered illegal. When asked why, in light of

those measures, Plaintiff thought Witt “would have ever directed you to do something

illegal or dishonest,” Plaintiff answered, “I don’t think he would.” (Id. at 103.) The follow-

up questions continued:

       Q.      So why would he view your knowledge of the law as being a
               negative thing?
       A.      Oh, because that reduces his span of control.
       Q.      In what regard?
       A.      If he — he can’t tell me to do something illegal because he knows
               damn well I’m not going to do it based on prior actions.

(Id. at 104.) Plaintiff based this statement on his belief that others at INDOT might, at

some point, tell Witt to do something that Plaintiff would not want to do. In conclusion,

Plaintiff admitted that he could not articulate any reason for his belief that Witt cared at

all about Plaintiff’s age. (Id. at 108.)



                                                 12
       “[C]onjecture or speculation regarding the employer’s motives cannot be used to

defeat a summary judgment motion.” Abioye v. Sundstrand Corp., 164 F.3d 364, 368 (7th

Cir. 1998); see also O’Regan v. Arbitration Forums, Inc., 246 F.3d 975, 986 (7th Cir.2001)

(“statements by a non-decision-maker that amount to mere speculation as to the thoughts

of the decision-maker are irrelevant to an inquiry of discrimination”); Jordan v. Summers,

205 F.3d 337, 343–44 (7th Cir.2000) (“without supporting facts or explanatory details, this

‘perception’ is merely speculation regarding [the employer’s] motives and cannot defeat

summary judgment”). The centerpiece of Plaintiff’s speculation is his belief that his age

would prohibit Witt from asking him to do things illegally, so he wanted to get a younger

employee in Plaintiff’s position. However, he admits that Witt never asked him to do

anything illegal, and that he could not say whether Witt viewed Plaintiff’s knowledge

and experience as a negative because that was “in Mr. Witt’s head.” In other words,

Plaintiff has offered nothing more than uncorroborated testimony about Witt’s state of

mind. Additionally, there is no evidence that Plaintiff was replaced with a younger

employee—a key component of Plaintiff’s theory of why Witt would target him for

termination.

       Plaintiff also testified to the issue of pretext.

       Q.      Is there any other reason, other than you disbelieve the things that
               you have been told about the reasons for your suspension and the
               reason for your termination, that you believe that it’s age?
       A.      No.
       Q.      And you disbelieve the termination reason because you think you
               had told Mr. Witt that you were going to do this in advance, and he
               says nothing?
       A.      Correct.


                                                   13
(Id. at 112.) Consistent with this testimony, other than attacking the legitimacy of

INDOT’s stated reason for his termination, Plaintiff has not proffered any evidence

tending to show that his age motivated the employment decision. The Court finds that

the evidence Plaintiff designates in support of his argument that his termination was

pretextual would not permit a jury to conclude that it is more likely than not that Witt’s

selected course of action was motivated by Plaintiff’s age.

       Plaintiff first contends that INDOT did not articulate a specific policy that he

violated, particularly where he only told Farlow that she had not been selected for the

position, similar to what he had communicated on previous occasions to other applicants

with the knowledge of his supervisor. He contends that Witt was aware that he intended

to call Farlow. Additionally, he faults INDOT’s investigation, stating that no one ever

confirmed what he told Farlow when he contacted her.

       To show pretext, plaintiff “must present evidence suggesting that the employer is

dissembling.” O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011). “The

question is not whether the employer’s stated reason was inaccurate or unfair, but

whether the employer honestly believed the reasons it has offered to explain the

discharge.” Id. “[I]t is not ‘the court’s concern that an employer may be wrong about its

employee’s performance, or be too hard on its employee. Rather, the only question is

whether the employer’s proffered reason was pretextual, meaning that it was a lie.’”

Ineichen v. Ameritech, 410 F.3d 956, 961 (7th Cir. 2005) (quoting Ransom v. CSC Consulting,

Inc., 217 F.3d 467, 471 (7th Cir. 2000)). “To meet this burden, [plaintiff] must ‘identify such

weaknesses, implausibilities, inconsistencies, or contradictions’ in [defendant’s] asserted

                                                 14
reason[s] ‘that a reasonable person could find [them] unworthy of credence.’” Coleman v.

Donahoe, 667 F.3d 835, 852 (7th Cir. 2012) (quoting Boumehdi v. Plastag Holdings, LLC, 489

F.3d 781, 792 (7th Cir. 2007)).

       That INDOT could have done more to investigate what Plaintiff told Farlow goes

to the potential correctness of the decision, not to INDOT’s honestly held beliefs about

Plaintiff’s actions. Plaintiff presents no reason why those investigating his conduct were

not entitled to believe that the text messages suggested that he told Farlow more than is

represented by his side of the story (assuming that he had authority to call her in the first

place). Witt was aware that, soon after his conversation with Plaintiff about not selecting

Farlow, Farlow called another INDOT employee, Mink, and was upset that she did not

get the position because she was the most qualified. Further Farlow believed she had

grounds to sue INDOT. Mink also had text messages from Farlow on his phone, which

he showed to Witt. The messages were passed along to Tucker.

       The wording of the texts corroborated what Mink told Witt. They revealed that

Farlow believed, from what she had been told, that she was the only qualified candidate

and that the only reason she was not selected was because Witt did not want to hire her.

Tucker later confirmed with Farlow that Plaintiff was the INDOT employee who

informed her that she had not been selected. Plaintiff has not shown that Tucker and Witt

did not actually rely on this information, as well as Plaintiff’s history of discipline, in

making the decision to terminate Plaintiff’s employment.

       Tucker and Witt may have been mistaken as to the nature of Plaintiff’s

communication with Farlow. In addition, Witt may have provided Plaintiff with reason

                                                15
to believe that he had Witt’s permission to contact Farlow. But pretext is not shown

merely by demonstrating that the employer erred or exercised poor business judgment;

instead the plaintiff must establish that the employer did not believe the reasons it gave

for the adverse employment action. Ritter v. Hill ‘N Dale Farm, Inc., 231 F.3d 1039, 1044

(7th Cir. 2000). Thus, the only question asked is whether the Defendant had a legitimate,

nondiscriminatory reason for firing the Plaintiff, not whether it made the correct decision.

Naik, 627 F.3d at 601 (citing Ineichen v. Ameritech, 410 F.3d 956, 961 (7th Cir. 2005) (“[I]t is

not the court’s concern that an employer may be wrong about its employee’s

performance, or be too hard on its employee. Rather, the only question is whether the

employer’s proffered reason was pretextual, meaning that it was a lie.”)). The Court does

“not sit as a ‘super-personnel department,’ weighing the wisdom of a company’s

employment decisions; rather, [it is] concerned only with whether the employer’s

proffered explanation was honest.” O’Regan, 246 F.3d at 984.

       Having considered the evidence as a whole, the Court finds that Plaintiff has not

presented evidence from which a jury could conclude that, more likely than not, his

termination would not have occurred if he had been younger. A reasonable jury could

not conclude that Witt singled the Plaintiff out for termination due to his age.

Accordingly, Defendants are entitled to judgment as a matter of law on Counts I and II

of the Second Amended Complaint.




                                                  16
                                     CONCLUSION

       For the reasons stated above, the Court GRANTS Defendants’ Motion for

Summary Judgment [ECF No. 77]. The Clerk will enter judgment in favor of Defendants

and against Plaintiff.

       SO ORDERED on March 9, 2020.

                                       s/ Holly A. Brady
                                      JUDGE HOLLY A. BRADY
                                      UNITED STATES DISTRICT COURT




                                           17
